         Case 2:19-cv-07710-LTS-SN Document 23 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

HUA XI and ZHONGMIN REN, on their own
behalf and on behalf of others similarly
situated,

                 Plaintiffs,

        -v-                                                           No. 19-CV-7710-LTS-SN

MIRA SUSHI INC., et al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 On August 21, 2019, plaintiffs brought this action alleging violations of the Fair

Labor Standards Act and New York Labor Law minimum wage and overtime provisions. On

November 13, 2019, the Court so-ordered a stipulation staying this action pending an arbitration

of plaintiffs’ claims. (Docket Entry No. 17.)

                 Now before the Court is plaintiffs’ letter-motion dated July 14, 2020 (Docket

Entry No. 20), which reports:

                 [O]n July 8, 2020, the arbitrations office in the matter of Ren Zhongmin v.
                 Mira Sushi, Inc. d/b/a Mira Sushi, - Case 01-20-0000-0621, emailed the
                 parties, informing that the Defendants/Respondents have failed to file the
                 final deposits of about $25,950 to the arbitration office and failure to pay
                 the fees timely would lead to suspension or termination of the case, per the
                 arbitrator’s discretion. Due to Defendants/ Respondents failure to abide by
                 the AAA’s Protocol and Rules, and pay the arbitration fees in a timely
                 manner, would lead the case to experience further unreasonable delays.

Plaintiffs request that the Court “compel Defendants/ Respondents to pay the arbitrators deposit

immediately or alternatively, to resume its jurisdiction over this case and to end the referral to

arbitration.” (Id.)



XI - JULY 29 2020 ORD.DOCX                                 VERSION JULY 29, 2020                      1
        Case 2:19-cv-07710-LTS-SN Document 23 Filed 07/29/20 Page 2 of 2




               By letter dated July 16, 2020 (Docket Entry No. 22), defendants oppose plaintiffs’

requested relief, claiming that “this Court does not have jurisdiction over Plaintiffs’ request since

the American Arbitration Association (‘AAA’) is solely responsible for the collection,

enforcement, and resolution of any issue regarding outstanding deposits or fees for an arbitrator’s

services.” In any event, defendants continue, the AAA “resolved all issues regarding the final

deposit” when it clarified in an email dated July 14, 2020, that the “final deposit of $25,950 will

not be due until 60 days prior to the first day of the hearing,” which has been “adjourned by the

parties until after October 30, 2020 due to COVID-19 restrictions,” making the earliest possible

deposit deadline September 1, 2020. (Id.) Defendants attach emails evidencing the adjournment

and the AAA’s clarification of the deposit deadline. (Docket Entry Nos. 22-1, 22-2.)

               Plaintiffs did not file any reply.

               In light of defendants’ uncontested showing that their payments to the AAA are

not yet due, the Court denies plaintiffs’ letter-motion.

               Docket Entry Nos. 20 and 22 are resolved.

       SO ORDERED.

Dated: New York, New York
       July 29, 2020



                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




XI - JULY 29 2020 ORD.DOCX                          VERSION JULY 29, 2020                             2
